DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 21-34 in the reply filed on 10/13/2022 is acknowledged.
Claims 35-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 25, 27-29, 31-32, 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “sufficiently slowly”. The phrase "sufficiently slowly" renders the claim indefinite because this is a subjective term and the instant specification does not provide a standard for measuring the scope of the term. 
Claims 25, 28, 34 recite the limitation "the latex composition".  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the term be amended to “the synthetic latex composition” consistent with claim 21.
Claim 27 recites “the step of forming the cross-linking composition”. There is insufficient antecedent basis for this limitation in the claim. Claim 21, from which claim 27 depends, does not include a step of forming the crosslinking composition.
Claims 29, 31, 32 recite the limitation "the secondary cross-linking agent".  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the term be amended to “the second cross-linking agent” consistent with claim 21.
Claim 34 recites “the former” twice. There is insufficient antecedent basis for this limitation in the claim. It is suggested that the term be amended to “the glove-shaped former” consistent with claim 25.
Allowable Subject Matter
Claims 21-22, 24, 26, 30, 33 are allowed.
Claims 23, 25, 27-29, 31-32, 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The allowable subject matter found in claim 21 includes a method of manufacturing a synthetic article comprising adding a crosslinking composition comprising an aqueous solution of a negatively charged multivalent metal comple having a pH of at least 9.0  and aa second crosslinking agent to an aqueous suspension of a carboxylated polymer having a pH of at least 9.0. 
Relevant prior art includes Eilbeck (US 2,868,754), Foo (US 2008/0139723), Siong (WO 2011/068394), and Lim (WO 2016/072835).
Eilbeck teaches a process where a latex of acrylonitrile, butadiene, and methacrylic acid is prepared and has a pH of about 9 (col. 5, ln. 1-19) followed by adding 0.5 part of sodium aluminate in a 5% solution (col. 5, ln. 25-28). Eilbeck does not provide the pH of the crosslinking composition. Additionally, Eilbeck does not provide a crosslinking composition having a multivalent metal complex ion (sodium aluminate) and a second crosslinking agent.
Foo teaches a process of providing a polymeric composition where the polymer includes carboxylated polyacrylonitrile/butadiene (¶37) with a metal oxide crosslinking agent, such as zinc oxide and sulfur (¶ 40-45) where the mixture has a pH of between 8.5 and 10.5, preferably between 9.0 and 10.0 (¶ 48). Foo fails to teach the pH of the composition prior to addition of the crosslinkers and Foo fails to teach the pH of the crosslinkers.
Siong teaches a process for producing an elastomeric film comprising a carboxylated acrylonitrile polybutadiene (abstract). Siong teaches mixing the latex with zinc oxide, adjusting the pH to 9-10 (abstract). Siong fails to teach the pH of the composition prior to addition of the crosslinkers and Siong fails to teach the pH of the crosslinkers.
Lim teaches a method of making elastomeric products comprising a polymer, crosslinker and pH adjuster which gives a pH in the range of 9.5-10.5 (abstract). Lim teaches the crosslinker includes multivalent metal salts (pg. 7). Lim fails to teach the pH of the composition prior to addition of the crosslinkers and Lim fails to teach the pH of the crosslinkers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764